DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 09/03/2019 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 410 and 435 (see note below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note: A base joint (410) and a channel (435) were referenced in paragraph [0074] as if they were intended to have been shown in Figures 8A-8C.  However, these components are not seen in Figures 8A-8C.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0099], there is mention of Figure 17B in the specification, however, no Figure 17B appears to exist in the application.  
Appropriate correction is required.

Claim Objections
Claim 24 objected to because of the following informalities:
Line 2: “at least a second inner pulley” should be changed to “at least one second inner pulley.
Line 3: “the at least a second inner pulley” should be changed to “the at least one second inner pulley”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "a second inner pulley" in line 3, whereas a second inner pulley was already introduced in claim 24 (line 2).  It is unclear whether applicant intended to claim the same or a different second inner pulley.  Consider changing to “the second inner pulley”.  *Note: This rejection will be accounted for if the claim objections (above) directed to the same limitation are attended to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(a) and 102(a)(2) as being anticipated by Crawford, et al. (U.S PGPUB No. 2016/0242865).
Regarding claim 1, Crawford teaches (Figures 1 and 35A, elements 1 and 15) a medical system (paragraph [0120]) comprising: (Figure 5B, elements 23 – robot arm, e.g. distal link and 27 – housing, e.g. proximal link) a support structure including a proximal link and a distal link (paragraph [0140] – Together the housing, e.g. proximal link, and the robot arm, e.g. distal link, resemble a support structure); (Figures 3A-3B, elements 25 - base, 27 – housing, e.g. proximal link, and 40 – case, e.g. base joint) a base joint coupling the proximal link of the support structure to a base (paragraph [0138] – The housing, e.g. proximal link, is connected to the base via the case, e.g. base joint), (Figure 5B, 6, and 35B, elements 27, 40, 62 – roll, e.g. rotation, 68 – y-axis, e.g. first axis) wherein the proximal link is configured to rotate about a first axis associated with the base joint (paragraph [0141]); (Figures 5A and 5B) a linkage mechanism coupling the proximal link to the distal link (paragraph [0140] – low profile rail system, e.g. linkage mechanism); and (Figure 2, elements 23 and 30 – end-effectuator, e.g. instrument support) an instrument support coupled to the distal link (paragraph [0135]), (Figure 2 and 5A, element 30) wherein the instrument support has an orientation relative to the base in a first configuration of the support structure (Paragraph [0136]), (Figures 5B and 35B, elements 23, 27, 62, 68) wherein the linkage mechanism maintains the orientation of the instrument support relative to the base as the support structure is moved into a second configuration in which the support structure is rotated relative to the base about the first axis and the distal link is extended from the proximal link (paragraphs [0140]-[0141]).
Regarding claim 2, Crawford teaches the medical system of claim 1, (Figure 5B, elements 23 and 27) wherein the distal link is sized to extend within a channel of the proximal link and wherein a length of the support structure is variable with movement of the distal link within the channel (paragraph [0140]).
Regarding claim 3, Crawford teaches the medical system of claim 1, (Figures 3A, 7, and 35B, elements 30, 40, 60 – pitch, e.g. rotation, and 66 – x-axis, e.g. second axis) wherein the proximal link is configured to rotate about a second axis associated with the base joint (paragraph [0141]) and wherein (Figures 3A, 5B, 7, and 35B, elements 23, 25, 27, 30, 60, and 66) the linkage mechanism maintains a relative orientation of the instrument manipulator to the base as the support structure is moved into the second configuration in which the support structure is rotated relative to the base about the first axis (paragraph [0140]-[0141]).
Regarding claim 4, Crawford teaches the medical system of claim 1, (Figures 1 and 2, element 50 – guide tube, e.g. instrument manipulator) wherein the instrument support is coupled to an instrument manipulator (paragraphs [0124] and [0136]) and wherein (Figures 5B and 35B, elements 23, 27, 62, 68) the linkage mechanism maintains a relative orientation of the instrument manipulator to the base as the support structure is moved into the second configuration in which the support structure is rotated relative to the base about the first axis (paragraphs [0140]-[0141]).
Regarding claim 5, Crawford teaches the medical system of claim 1, (Figures 1 and 2, element 35 – surgical instrument, e.g. medical instrument) wherein the instrument support is coupled to a medical instrument (paragraph [0120]) and wherein (Figures 1, 2, 5B, and 35B, elements 23, 27, 35, 62, and 68) the linkage mechanism maintains a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, et al. (U.S PGPUB No. 2016/0242867) in view of Morash (U.S PGPUB No. 2014/0343567).
Regarding claims 6-7, Crawford teaches the medical system of claim 1.  Crawford does not teach the limitation of instant claims 6-7, that is wherein a counterbalance mechanism comprising a counterweight block configured to move linearly within the support structure, the counterweight block having a counterweight mass to counterbalance linear movement of the support structure as the distal link extends from the proximal link.  Crawford also doesn’t teach wherein the counterbalance mechanism further comprises a spring coupled to the base joint.
Morash teaches systems and devices for counterbalancing a surgical robotic system (paragraph [0020]).  Morash explains that it is important to consider the robot’s vertical axis of motion for making the robot arm easier to reposition when necessary (paragraph [0005]).  Morash teaches (Figures 5A-5B, elements 220 – first carriage, 230 – second carriage, and 260 – shaft, e.g. distal link) a counter balanced actuator that includes a first and second carriage that engage one another on a linear shaft through a threaded mechanism (paragraph [0038]).  Morash further teaches (Figures 5A-5B, elements 220, 230, and 240 – counter weight) that the weight of the first carriage and the objects carried by it are counterbalanced by a second carriage that is configured to carry a counter weight (paragraph [0038]).  Morash teaches (Figures 5A-5B, elements 220, 230, and 260) that as the first carriage engages and moves in a linear direction manipulatable arm, 210 – backbone, e.g. proximal link, 220, 230, 240, and 260, e.g. distal link) the first carriage can be mounted to the manipulatable arm via the backbone (paragraph [0039]).  Morash teaches that various types of robots use counterbalance weights, gas springs, and mechanical springs to help balance the weight of a robotic surgical system so that the system will not tip (paragraph [0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Morash’s surgical robot with the teachings of Crawford’s surgical robot.  Crawford makes it known that a surgical instrument can comprise a counterbalance coupled to the robotic arm, so one of ordinary skill in the art would have found it obvious to implement Morash’s counterbalance mechanism into Crawford’s surgical robot (see paragraph [0127] of Crawford).  In Morash’s teaching, the shaft, e.g. distal link, must be extending from the backbone, e.g. proximal link, as the first carriage is mounted to the backbone and moves linearly along the shaft.  When the first carriage moves in a linear direction along the shaft, the second carriage that includes the counterweight moves in an opposite linear direction.  One of ordinary skill in the art would have found it obvious that the counterbalance mechanism could comprise a spring as Morash makes it clear that various types of counterbalance springs are typically used in robotically assisted surgery.  Therefore, claims 6-7 is unpatentable over Crawford, et al. and Morash.
Regarding claim 8, Crawford, in view of Morash, renders obvious the medical system of claim 6 as explained hereinabove.  Crawford does not teach the limitation of 
Morash teaches (Figure 7) that a lead pitch of the first thread can be made larger than the lead pitch of the second thread, which causes the second carriage, which includes the counter weight, to need only travel one-half or one-third the vertical distance traveled by the first carriage (paragraph [0056]).  Morash also teaches that the lead pitch of the first thread can be substantially the same as the pitch of the second thread, which is believed to potentially reduce backdrive more efficiently than having different lead pitches (paragraph [0057]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Morash’s surgical robot with the teachings of Crawford’s surgical robot.  One of ordinary skill in the art would recognize that implementing the same lead pitch for the first and second thread would cause the vertical distance travelled by the first carriage and the second carriage, which includes the counter weight, to be equal.  One of ordinary skill in the art would want these distances to be equal as it offers the potential benefit of reducing backdrive more efficiently than having different lead pitches which lead to different distances.  One of ordinary skill in the art would also recognize the distances the first carriage and second carriage travel are proportionate to the distances the counterweight and the distal link extends, as the counterweight of the second carriage moves when the first carriage moves along the shaft, e.g. the distal link.  Therefore, claim 8 is unpatentable over Crawford, et al. and Morash.
Regarding claim 17, Crawford teaches the medical system of claim 1.  Crawford does not teach the limitation of instant claim 17, that is wherein the linkage mechanism comprises first and second ball screw drives, and wherein the base joint comprises an input disk connected to an extended ball nut of the first ball-screw drive and to a ball screw of the second ball-screw drive via respective hinged joints.
Morash teaches systems and devices for counterbalancing a surgical robotic system (paragraph [0020]).  Morash also teaches (Figure 5A and 5B, element 200) a counter balanced Z-drive actuator including a self-centering ball screw assembly for a surgical robotic system (paragraph [0038]).  Morash teaches (Figure 6A-6B) a first and second conventional ball screw that includes a screw shaft, a ball nut rotatably sleeved on the screw shaft, a plurality of bearing balls disposed between the screw shaft and the ball nut (paragraphs [0051]-[0052]).  Morash further teaches (Figures 5A-5, element 260 – shaft, e.g. input disk) that a first carriage and second carriage engage and move along the shaft in a linear direction (paragraph [0038]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crawford’s surgical robot system with the teachings of Morash’s surgical robot system.  Crawford discusses the use of a low profile rail system to be encased by the housing and to allow extension of the surgical instrument (see paragraphs [0139]-[0140] of Crawford).  This low profile rail system serves as a linkage mechanism between the proximal link and the distal link for Crawford’s system.  One of ordinary skill in the art may want to substitute and implement Morash’s linkage mechanism that includes the ball screw assembly as it is better suited for implementing a counterbalancing system, see paragraph [0127] of Crawford).  Therefore, claim 17 is unpatentable over Crawford, et al. and Morash.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, et al. (U.S PGPUB No. 2016/0242849) in view of Duval (U.S PGPUB No. 2004/0035243).
Regarding claim 9, Crawford teaches the medical system of claim 1. Crawford does not teach the limitation of instant claim 9, that is wherein the linkage mechanism comprises: an input gear coupled to the base joint; an output gear coupled to the instrument support; an input pinion engaged with the input gear; an output pinion engaged with the output gear; and an extension mechanism coupled between the input and output pinions.
Duval teaches a system for counterbalancing the gravitational moment on a link and teaches robotics systems including one or more multiple arms linked together in order to perform tasks (paragraphs [0003] and [0006]).  Duval also teaches (Figures 48A, pantograph joint - e.g. base joint, forearm link – e.g. instrument support) a three degree of freedom pantograph mechanism that includes a forearm link, an upper arm link, and a pantograph link (paragraph [0370]).  Duval also teaches (Figure 48A) that a shaft and two pairs of bevel gears are capable of transmitting motion from one parallel axis to the other (paragraph [0373]).  Each bevel gear (Figure 48A, outer pitch gear – e.g. input and output gear, and inner pitch gear – e.g. input and output pinion (See figure below)) contains inner and outer pitch gears that are located on each end of the shaft (paragraph [0373]).  Duval further teaches (Figure 48A, upper arm link and shaft, e.g. extension mechanism) an upper arm link that sits between the two pairs of bevel gears on each end (paragraph [0373]).  

    PNG
    media_image1.png
    613
    785
    media_image1.png
    Greyscale

Annotated Figure 48A
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crawford’s robot system with the teachings of Duval’s robot system.  Like Duval, Crawford’s robot system comprises a robot arm that is linked together in a way to as evidenced by Gonzalez in “What’s the Difference Between Spur, Helical, Bevel, and Worm Gears”), as well as the input and output forms of these components.  Crawford makes mention of a rack-and-pinion system (see paragraph [0145] of Crawford) for drive configuration to a surgical instrument, and so one of ordinary skill in the art would want to use Duval’s teachings of implementing a similar gear system in a robot system.  Therefore, claim 9 is unpatentable over Crawford, et al. and Duval.
Regarding claims 10 and 11, Crawford, in view of Duval, renders obvious the medical system of claim 9, as stated hereinabove.  Crawford does not teach the limitation of instant claim 10, that is wherein the extension mechanism comprises: a spline coupled to the output pinion; and a tubular member coupled to the input pinion, wherein the spline is slidable within the tubular member.  Crawford also does not teach the limitation of instant claim 11, that is wherein the spline is coupled to rotate with the tubular member about a linear axis through the extension mechanism.
Duval teaches a system for counterbalancing the gravitational moment on a link and teaches robotics systems including one or more multiple arms linked together in order to perform tasks (paragraphs [0003] and [0006]).  Duval also teaches (Figure 48a, upper arm link) two pairs of bevel gears and a shaft that can transmit motion from one parallel 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crawford’s robotics system with the teachings of Duval’s robotic system.  Neither Crawford nor Duval specifically teach a spline coupled to the output pinion and for the spline to be slidable within the tubular member.  Duval does teach a tubular member (e.g. a shaft) that has bevel gears (e.g. a gear and a pinion) attached to each end of the tubular member.  While neither Crawford nor Duval specifically recite a spline that is slidable, a spline is well known in the art for creating grooves in a shaft or tubular member for a gear and for supporting movement of the gear on the shaft.  One of ordinary skill in the art would also recognize that a spline is a common mechanical structure that could have been utilized in the low profile rail system in the tubular housing as taught by Crawford (see paragraph [0140] of Crawford).  Such a feature is beneficial in providing a translational degree of freedom to achieve a larger range of motion for the robotic system.  One of ordinary skill in the art would also recognize that a spline could also rotate with the tubular member about a linear axis through the extension mechanism as Crawford teaches a tubular housing, including the low profile rail system (e.g. extension mechanism), that rotates around a linear axis (see Figure 6, Figure 35B, and paragraph [0141] of Crawford).  Therefore, claims 10 and 11 are unpatentable over Crawford, et al. and Duval.
Regarding claim 12, Crawford, in view of Duval, renders obvious the medical system of claim 9, as stated hereinabove.  Crawford does not teach the limitation of instant claim 12, that is wherein the input gear and the output gear are disposed on opposite sides of a linear axis through the extension mechanism.
Duval teaches a system for counterbalancing the gravitational moment on a link and teaches robotics systems including one or more multiple arms linked together in order to perform tasks (paragraphs [0003] and [0006]).  Duval further teaches that the bevel gears are attached at each end of the shaft and the shaft can be parallel to the upper arm link (paragraph [0373]).  Duval even further teaches (Figure 48A, pantograph roll axis, elbow roll axis) that the pantograph and elbow joints are mirror images of each other (paragraph [0370]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crawford’s robotic system with the teachings of Duval’s robotic system.  Duval teaches that the pantograph and elbow joints are mirror images of each other and create a linear axis along the extension mechanism when the joint’s respective roll axes are lined up (see annotated figure below).

    PNG
    media_image1.png
    613
    785
    media_image1.png
    Greyscale

Annotated Figure 48a
Therefore, claim 12 is unpatentable over Crawford, et al. and Duval.
Regarding claims 13 and 14, Crawford, in view of Duval, renders obvious the medical system of claim 9, as stated hereinabove.  Crawford does not teach the limitation of instant claim 13, that is wherein the first axis is through the input gear and the input gear is rotationally stationary with respect to the base, and wherein the output gear is configured to rotate about the first axis.  Crawford also does not teach the limitation of instant claim 14, that is wherein the output gear is configured to rotate about the first axis while maintaining an orientation of the output gear relative to the input gear.
Duval teaches a system for counterbalancing the gravitational moment on a link and teaches robotics systems including one or more multiple arms linked together in order to perform tasks (paragraphs [0003] and [0006]).  Duval teaches (Figure 48a, inner pitch gear – e.g. pinion, outer pitch gear – e.g. gear, pantograph pitch axis – e.g. first axis)  that the outer pitch gear is the gear in the bevel gear pair that is rigidly attached to the outer yoke of each joint (paragraph [0371]).  Duval also teaches (Figure 48a, inner pitch gear – e.g. pinion) that the inner pitch gears are mounted on bearings that rotate about the yaw axis of each joint (paragraph [0371]).  Duval further teaches (Figure 48a) that the elbow joint, which contains the outer pitch gear (e.g. output gear) is capable of rotation around the pantograph pitch axis (e.g. input gear).  Duval even further teaches that the outer pitch gear (e.g. output gear) in the elbow joint is also rigidly attached and therefore keeps the same orientation as it rotates around the pantograph pitch axis (e.g. first axis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crawford’s robotic system with the teachings of Duval’s robotic system.  Duval teaches that one of the gears in the bevel gear pairs on each side of the shaft are rigidly mounted and therefore are stationary and capable of maintaining an orientation.  Duval’s system is very similar to the way a shoulder (e.g. pantograph joint containing the input gear) and an elbow (e.g. elbow joint containing the output gear) of a human arm cooperate.  An elbow is capable of rotating around a shoulder while maintaining the same orientation of the elbow.  One of ordinary skill in the art would want to implement Duval’s teachings of using gears to achieve the rotational degrees of freedom of the .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, et al. (U.S PGPUB No. 2016/0242849) in view of Rogers, et al. (U.S PGPUB No. 2011/0071347).
Regarding claims 15 and 16, Crawford teaches the medical system of claim 1.  Crawford does not teach the limitation of instant claim 15, that is wherein the linkage mechanism comprises: a first push-pull cylinder; and a second push-pull cylinder, wherein the base joint includes an input disk connected to a piston of the first push-pull cylinder and to a cylinder of the second push-pull cylinder via respective hinged connections.  Crawford also does not teach the limitation of instant claim 16, that is wherein the instrument support is connected to an output disk connected to a cylinder of the first push-pull cylinder and to a piston of the second push- pull cylinder via respective hinged connections.
Rogers teaches a surgical instrument that includes a passively flexible shaft and a surgical end effector coupled to the distal end of the shaft, wherein the flexible shaft extends through a curved cannula (paragraph [0010]).  Rogers also teaches (Figure 1A) a teleoperated robotic surgical system for minimally invasive surgery that includes instruments arms that support and move the surgical instruments (paragraph [0074]).  Rogers also teaches (Figure 7C, elements 764 and 770) a push/pull drive element rod that extends out of the proximal end of the instrument shaft and is controlled via a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crawford’s robotic medical system with the teachings of Rogers’ robotic medical system.  Crawford teaches a low profile rail system (see paragraph [0140] of Crawford) that extends the robot arm and Rogers teaches a push/pull drive element rod that helps to move a rack along the instrument shaft’s longitudinal axis, therefore also extending the robot arm.  One of ordinary skill in the art would recognize a piston to be a common feature that could be used in robot design to aid in imparting motion.  One of ordinary skill in the art would have wanted to use Rogers’ teaching of a linkage mechanism because the multiple drive elements allow the mechanism to exert more force.  Therefore, claims 15 and 16 are unpatentable over Crawford, et al. and Rogers, et al.
Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, et al. (U.S PGPUB No. 2016/0242849) and Morash (U.S PGPUB No. 2014/0343567), further in view of Duval (U.S PGPUB No. 2004/0035243).
Regarding claim 18, Crawford, in view of Morash, renders obvious the medical system of claim 17.  Neither Crawford nor Morash teach the limitation of instant claim 18, that is wherein the instrument support is connected to an output gear that is 
Duval teaches a system for counterbalancing the gravitational moment on a link and teaches robotics systems including one or more multiple arms linked together in order to perform tasks (paragraphs [0003] and [0006]).  Duval also teaches (Figures 48A, pantograph joint - e.g. base joint, forearm link – e.g. instrument support) a three degree of freedom pantograph mechanism that includes a forearm link, an upper arm link, and a pantograph link (paragraph [0370]).  Duval also teaches (Figure 48A) that a shaft and two pairs of bevel gears are capable of transmitting motion from one parallel axis to the other (paragraph [0373]).  Each bevel gear (Figure 48A, outer pitch gear – e.g. input and output gear, and inner pitch gear – e.g. input and output pinion (See figure below)) contains inner and outer pitch gears that are located on each end of the shaft (paragraph [0373]).  Duval further teaches (Figure 48A, upper arm link and shaft, e.g. extension mechanism) an upper arm link that sits between the two pairs of bevel gears on each end (paragraph [0373]).  

    PNG
    media_image1.png
    613
    785
    media_image1.png
    Greyscale

Annotated Figure 48a
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined the teachings of Duval’s robotic system with the teachings of Crawford’s and Morash’s robotic system.  Crawford makes mention of a rack-and-pinion system (see paragraph [0145] of Crawford) for drive configuration to a surgical instrument, and so one of ordinary skill in the art would want to use Duval’s teachings of implementing a similar gear system in a robot system.  Because Duval teaches a system for counterbalancing, one of ordinary skill in the art would want to implement Duval’s teaching of an output gear with the ball-screw assembly that aids in a counterbalancing mechanism as taught by Morash.  
Regarding claims 19-20, Crawford, in view of Morash and Duval, renders obvious the medical system of claim 18.  Crawford does not teach the limitation of instant claim 19, that is wherein the first ball-screw drive and the second ball-screw drive are connected by a flexible shaft to enable the first and second ball-screw drives to rotate at a same rate with respect to each other.  Crawford also does not teach the limitation of instant claim 20, that is wherein the first ball-screw drive is configured to rotate in a direction opposite to a direction of rotation of the second ball-screw drive.
Morash teaches systems and devices for counterbalancing a surgical robotic system (paragraph [0020]).  Morash also teaches (Figure 5A and 5B, element 200) a counter balanced Z-drive actuator including a self-centering ball screw assembly for a surgical robotic system (paragraph [0038]).  Morash teaches (Figures 5A-5B, elements 220 – first carriage, 230 – second carriage, and 260 – shaft, e.g. distal link) a counter balanced actuator that includes a first and second carriage that engage one another on a linear shaft through a threaded mechanism (paragraph [0038]).  Morash teaches (Figure 6A-6B) a first and second conventional ball screw that includes a screw shaft, a ball nut rotatably sleeved on the screw shaft, a plurality of bearing balls disposed between the screw shaft and the ball nut (paragraphs [0051]-[0052]).  Morash teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crawford’s, Duval’s, and Morash’s robotic system, as stated hereinabove.  One of ordinary skill in the art would recognize that implementing the same lead pitch for the first and second thread would cause the first and second ball-screw drives to rotate at ta same rate since each would cover an equal vertical distance on the shaft.  One of ordinary skill in the art would want the rotation rates to be equal so that the distances covered would be equal as it offers the potential benefit of reducing backdrive more efficiently than having different lead pitches which lead to different distances.  One of ordinary skill in the art would also want the first ball-screw drive to rotate in an opposite direction of the second ball-screw drive, as this would allow for a greater amount of extension of the robotic arm.  Therefore, claims 19 and 20 are unpatentable over Crawford, et al., Morash, and Duval.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, et al. (U.S PGPUB No. 2016/0242849) in view of Duval (U.S PGPUB No. 2004/0035243).
Regarding claims 21-22, Crawford teaches the medical system of claim 1.  Crawford does not teach the limitation of instant claim 21, that is wherein the linkage mechanism comprises: an input pulley; an output pulley; at least one inner pulley; and a chain, wherein the chain is coupled to an outer edge of the input pulley, an outer edge of the output pulley, and an outer edge of the at least one inner pulley.  Crawford also doesn’t teach the limitation of instant claim 21, that is wherein the instrument support is coupled to the output pulley, and wherein the chain enables the input pulley and the output pulley to rotate an equivalent degree of rotation.
Duval teaches a system for counterbalancing the gravitational moment on a link and teaches robotics systems including one or more multiple arms linked together in order to perform tasks (paragraphs [0003] and [0006]).  Duval teaches (Figure 31) a gravity counterbalance with counterbalanced adjustment, link-angles compensation with counterbalance, and load compensation with counterbalance (paragraph [0282]).  Duval teaches (Figure 31, dual capstan #1 – e.g. input pulley, dual capstan #2 – e.g. inner pulley, dual spiral pulley #2 – e.g. output pulley, cable #4 – e.g. part of the chain, spring #3 – e.g. part of the chain, cable #5 – e.g. part of the chain (See annotated figure below)) that this system is most flexible (paragraph [0282]).  Duval further teaches (Figure 31) that the counterbalance can be adjusted at any angle and then readjusted at another angle to a different load level (paragraph [0282]).  Duval further teaches (Figure 

    PNG
    media_image2.png
    808
    657
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crawford’s robotic system with the teachings of Duval’s robotic system.  One of ordinary skill in the art would have recognized that a pulley could have taken the place of a pulley and achieved the same function, as Duvall alludes to the pulley being interchangeable with a capstan (see paragraph [0254] of Duvall).  One of ordinary skill e.g. input pulley), dual capstan #2 (e.g. inner pulley), and dual spiral pulley #2 (e.g. output pulley).  One of ordinary skill in the art would realize that the system’s ability to adjust the counterbalance (e.g. spring #3/part of the chain) to any angle will allow the input pulley and the output pulley to rotate an equivalent degree of rotation.  One of ordinary skill in the art would want to combine the teachings of Duval with the teachings of Crawford because Crawford teaches the possibility of a drive system that includes a belt drive and pulley combination attached to the surgical instrument (see paragraph [0145] of Crawford).  Crawford also teaches the possibility of a counterbalance coupled to the robotic arm (see paragraph [0127] of Crawford), and so Duval’s teaching of a counterbalance system that comprises pulleys would be appealing to combine with the teachings of Crawford.  Therefore, claims 21-22 are unpatentable over Crawford, et al. and Duval.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, et al. (U.S PGPUB No. 2016/0242849) and Duval (U.S PGPUB No. 2004/0035243), further in view of Morash (U.S PGPUB No. 2014/0343567).
Regarding claim 23, Crawford, in view of Duval, renders obvious the medical system of claim 1, as stated hereinabove.  Crawford does not teach the limitation of instant claim 23, that is wherein the at least one inner pulley is coupled to a counterbalance mechanism comprising a counterweight block, and wherein the counterweight block is configured to move by a distance substantially equal to a distance by which the distal link extends from the proximal link.
Morash teaches systems and devices for counterbalancing a surgical robotic system (paragraph [0020]).  Morash explains that it is important to consider the robot’s vertical axis of motion for making the robot arm easier to reposition when necessary (paragraph [0005]).  Morash teaches (Figures 5A-5B, elements 220 – first carriage, 230 – second carriage, and 260 – shaft, e.g. distal link) a counter balanced actuator that includes a first and second carriage that engage one another on a linear shaft through a threaded mechanism (paragraph [0038]).  Morash further teaches (Figures 5A-5B, elements 220, 230, and 240 – counter weight) that the weight of the first carriage and the objects carried by it are counterbalanced by a second carriage that is configured to carry a counter weight (paragraph [0038]).  Morash teaches (Figures 5A-5B, elements 220, 230, and 260) that as the first carriage engages and moves in a linear direction along the shaft, the second carriage moves in an opposite linear direction along the shaft (paragraph [0038]).  Morash even further teaches (Figures 5A-5B, elements 28 – manipulatable arm, 210 – backbone, e.g. proximal link, 220, 230, 240, and 260, e.g. distal link) the first carriage can be mounted to the manipulatable arm via the backbone (paragraph [0039]).  Morash teaches that various types of robots use counterbalance weights, gas springs, and mechanical springs to help balance the weight of a robotic surgical system so that the system will not tip (paragraph [0004]).  Morash teaches (Figure 7) that a lead pitch of the first thread can be made larger than the lead pitch of the second thread, which causes the second carriage, which includes the counter weight, to need only travel one-half or one-third the vertical distance traveled by the first carriage (paragraph [0056]).  Morash also teaches that the lead pitch of the first thread can be substantially the same as the pitch of the second thread, which is believed to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crawford’s, Duval’s, and Morash’s robotic system.  One of ordinary skill in the art would have recognized the possibility of implementing Morash’s counterweight into the teachings of Duval’s counterbalancing system which includes springs, as Morash explains that various types of springs can replace counterweights to achieve the same purpose of preventing the system from tipping (see paragraph [0004] of Morash).  One of ordinary skill in the art would recognize that the counterweight’s inclusion in the second carriage, which is movable along the shaft (e.g. distal link), allows the counterweight to move while the first carriage moves along the shaft, which extends the shaft from the proximal link.  Morash explains that the lead pitches for the threads associated with the first and second carriages can be equal, which would lead to each carriage being able to move a substantially equal distance.  One of ordinary skill in the art would want this feature as it is able to reduce backdrive more efficiently than having different lead pitches (see paragraph [0057] of Morash).  Crawford also teaches the possibility of a counterbalance coupled to the robotic arm (see paragraph [0127] of Crawford), and so both Duval’s and Morash’s teachings of counterbalancing systems would be appealing to implement for one of ordinary skill in the art.  Therefore, claim 23 is unpatentable over Crawford, et al., Morash, and Duval.
Regarding claim 24, Crawford, in view of Duval, renders obvious the medical system of claim 21 (as stated hereinabove), (Figure 31 of Duval) wherein the linkage 
Morash teaches systems and devices for counterbalancing a surgical robotic system (paragraph [0020]).  Morash teaches (Figures 5A-5B, elements 220 – first carriage, 230 – second carriage, and 260 – shaft, e.g. distal link) a counter balanced actuator that includes a first and second carriage that engage one another on a linear shaft through a threaded mechanism (paragraph [0038]).  Morash further teaches (Figures 5A-5B, elements 220, 230, and 240 – counter weight) that the weight of the first carriage and the objects carried by it are counterbalanced by a second carriage that is configured to carry a counter weight (paragraph [0038]).  Morash teaches (Figures 5A-5B, elements 220, 230, and 260) that as the first carriage engages and moves in a linear direction along the shaft, the second carriage moves in an opposite linear direction along the shaft (paragraph [0038]).  Morash even further teaches (Figures 5A-5B, elements 28 – manipulatable arm, 210 – backbone, e.g. proximal link, 220, 230, 240, and 260, e.g. distal link) the first carriage can be mounted to the manipulatable arm via the backbone (paragraph [0039]).  Morash teaches that various types of robots use counterbalance weights, gas springs, and mechanical springs to help balance the weight of a robotic surgical system so that the system will not tip (paragraph [0004]).  Morash teaches (Figure 7) that a lead pitch of the first thread can be made larger than 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crawford’s, Duval’s, and Morash’s robotic systems.  One of ordinary skill in the art would recognize that the linkage mechanism in the robotic system of Duval could implement a second inner pulley as the robotic system contains the additional pulleys of a dual spiral pulley #1 and an idler pulley (see Figure 31 and paragraph [0282] of Duval).  One of ordinary skill in the art would want to implement an additional inner pulley in order for the system to achieve any angle and be as flexible as possible.  One of ordinary skill in the art would have recognized the possibility of implementing Morash’s counterweight into the teachings of Duval’s counterbalancing system which includes springs, as Morash explains that various types of springs can replace counterweights to achieve the same purpose of preventing the system from tipping (see paragraph [0004] of Morash).  One of ordinary skill in the art would recognize that the counterweight’s inclusion in the second carriage, which is movable along the shaft (e.g. distal link), allows the counterweight to move while the first carriage moves along the shaft, which extends the shaft from the proximal link.  Morash explains that the lead pitches for the threads associated with the first and second carriages can be equal, see paragraph [0057] of Morash).  Crawford also teaches the possibility of a counterbalance coupled to the robotic arm (see paragraph [0127] of Crawford), and so both Duval’s and Morash’s teachings of counterbalancing systems would be appealing to implement for one of ordinary skill in the art.
Therefore, claim 24 is unpatentable over Crawford, et al., Duval, and Morash.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schuh, et al. (U.S PGPUB No. 2018/0055583) teaches a surgical instrument that includes a surgical effector moving with N degrees of freedom for manipulation of objects at a surgical site during surgical procedures.  Song, et al. (U.S PGPUB No. 2016/0332312) teaches a multi-degree of freedom torque-free linkage unit including a counterbalance.  Goldberg (U.S PGPUB No. 2015/0367519) teaches a patient side-system that includes a column with a rail and a counterbalance subsystem.  Bailey (U.S Patent No. 8,220,765) teaches a counterbalance mechanism that counterbalances a mass on a rotating shaft supported by a frame.  Dachs II (U.S PGPUB No. 2012/0150192) teaches surgical assemblies and related methods for a rotary mechanism of an end effector.  Duval (U.S PGPUB No. 2011/0282359) teaches a counterbalancing link, a surgical system, and a method of adjusting a counterbalancing link.  Madhani, et al. (U.S PGPUB No. 2009/0030429) teaches a robotic apparatus with .   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792